Citation Nr: 1534658	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1967 to February 1970.  He died in March 1997.  The appellant is the Veteran's surviving spouse.  

This appeal comes before the Board of Veteran Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In June 2011, the appellant testified at a Board videoconference hearing.  A transcript of the hearing was associated with the record.  In October 2011, the Board remanded the claim for additional development.  

In September 2012, the Board denied service connection for the cause of the Veteran's death, and the appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued a Memorandum Decision that vacated the Board's September 2012 decision and remanded the issue to the Board for further action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In its February 2015 decision, the Court determined that the Board erred when it relied upon a February 2012 oncologist's opinion that was inadequate.  Specifically, the Court noted, "The Board stated that specific findings indicated that [the Veteran] had cancer 'of the oropharynx or oral cavity (floor of the mouth).'"  It was determined that the February 2012 opinion "only discussed oral cavity cancer and made no mention of [the Veteran's] cancer of the oropharynx."  Thus, the Court remanded the appeal for a determination as to whether the Veteran had cancer of the oropharynx, and, if so, whether this includes cancer of the lungs, bronchus, trachea, or larynx.  

Based upon the action of the Court, the case is REMANDED for the following action:

1.  Arrange for the Veteran's records to be reviewed by the February 2012 oncologist.  The claims folder is to be made available to the oncologist.  If the February 2012 oncologist is unavailable, the record should be forwarded to another oncologist for review.  

The oncologist must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran had cancer in his oropharynx.  If so, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's oropharyngeal cancer included the Veteran's lungs, bronchus, trachea, or larynx.  The oncologist must provide a rationale for each opinion.

2.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



